EXHIBIT 4.1 [FACE OF CERTIFICATE] NUMBER SHARES ORDINARY CERT# MAPI – PHARMA LTD. INCORPORATED UNDER THE LAWS OF THE STATE OF ISRAEL NIS 1.00 PAR VALUE ORDINARY SHARES THIS CERTIFIES that is the owner of FULLY PAID AND NON-ASSESSABLE ORDINARY SHARES, NIS 1.00 PAR VALUE, OF MAPI – PHARMA LTD. transferable on the books of the Company in person or by duly authorized attorney upon surrender of this Certificate properly endorsed. This Certificate is not valid until countersigned by the Transfer Agent and registered by the Registrar. Dated: /s/ Ehud Marom /s/ Nir Bernstein Chief Executive Officer Chief Financial Officer COUNTERSIGNED AND REGISTERED VSTOCK TRANSFER, LLC Transfer Agent and Registrar By: AUTHORIZED SIGNATURE [REVERSE CERTIFICATE] MAPI – PHARMA LTD. The following abbreviations, when used in the inscription on the face of this certificate, shall be construed as though they were written out in full according to applicable laws or regulations: TEN COM - as tenants in common UNIF GIFT MIN ACT - Custodian TEN ENT - as tenants by the entireties (Cust)(Minor) JT TEN - as joint tenants with right of survivorship and not as tenants in common under Uniform Gifts to Minors Act (State) Additional abbreviations may also be used though not in the above list. For value received, hereby sells, assigns and transfers unto PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER OF ASSIGNEE: (PLEASE PRINT OR TYPEWRITE NAME AND ADDRESS, INCLUDING POSTAL ZIP CODE, OF ASSIGNEE) shares of the capital stock represented by the within Certificate, and do hereby irrevocably constitute and appoint , Attorney to transfer the said stock on the books of the within named Company with full power of substitution in the premises Dated x THE SIGNATURE TO THIS ASSIGNMENT MUST CORRESPOND WITH THE NAME AS WRITTEN UPON THE FACE OF THIS CERTIFICATE. THE SIGNATURE(S) MUST BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (Banks, Stockbrokers, Savings and Loan Associations and Credit Unions) Signature(S) Guaranteed: TRANSFER FEE WILL APPLY
